Citation Nr: 1534011	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from May 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of a left and hip condition, erectile dysfunction, and depression have been raised by the record in a March 2013 Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back disability is more severely disabling than the assigned 20 percent rating reflects.  He was examined by VA in November 2012 for his low back disability, but he has since stated that his low back disability has worsened.  He reported that he experienced muscle spasms that are painful and that flare-up's are daily.  Additionally, the Veteran contends that the pain is impacting his ability to walk, sit, and stand for prolonged periods.  See March 2013 Form 9; March 2013 VA Form 21-4138; see also Veteran's statement of July 2015.  

In view of the Veteran's contentions that his low back disability has increased in severity since the most recent VA examination, another examination is required to evaluate his current low back disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

Provide the Veteran opportunity to identify all recent sources of treatment for his worsening low back disability.  Assist him in obtaining records of any such treatment.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  

The ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation should be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain, etc.  The combined effect of all functional losses due to such problems should be equated to disability manifested by limitation of motion beyond what is shown clinically.  In other words, the examiner should equate functional losses to a certain level of loss of motion.  In this regard, some speculation/conjecture on the examiner's part is necessary.  

The examiner shall report if there is ankylosis of the thoracolumbar spine and any neurological manifestations.  All neurological deficits due to this disability must be described in detail.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






